Citation Nr: 1619198	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left hip muscle strain (also claimed as left groin/ left leg injury) and, if so, whether service connection for left hip muscle strain (also claimed as left groin/ left leg injury) should be granted. 

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left wrist condition.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for a right foot condition.

7.  Entitlement to service connection for a left foot condition.

8.  Entitlement to service connection for a right hip condition. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that the issue of entitlement to service connection for tinnitus has been perfected, but not yet certified to the Board.  The Board accepts jurisdiction over this issue.

The issues of entitlement to service connection for bilateral hearing loss, a right foot condition, a left foot condition, and a right hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A rating decision issued in February 1999 denied service connection for a left hip muscle strain (also claimed as left groin/ left leg injury).  The Veteran was notified of the adverse determination and of his procedural and appellate rights in February 1999.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final February 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left hip muscle strain (also claimed as left groin/ left leg injury).  

3.  The Veteran's enthesopathy of the left hip had its onset in service.

4.  The Veteran's right knee meniscal tear had its onset in service.

5.  The Veteran's left wrist carpal tunnel syndrome and tenosynovitis had their onsets in service.

6.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied the Veteran's claim of service connection for a left hip muscle strain (also claimed as left groin/ left leg injury) is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for a left hip muscle strain (also claimed as left groin/ left leg injury).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's enthesopathy of the left hip was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The Veteran's right knee meniscal tear was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The Veteran's left wrist carpal tunnel syndrome and tenosynovitis were incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a left hip muscle strain (also claimed as left groin/ left leg injury).  A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim for service connection for a left hip muscle strain (also claimed as left groin/ left leg injury) was denied in a February 1999 rating decision because the RO determined that, although there is a record of treatment in service for left hip muscle strain, no permanent residual or chronic disability subject to service connection was shown by service medical records or demonstrated by evidence following service.  The February 2008 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since February 1999, new evidence has been added to the claims file which is material to the Veteran's claim for service connection for a left hip muscle strain (also claimed as left groin/ left leg injury), including an April 2012 VA examination which diagnosed left hip myofascial pain syndrome, and private treatment records showing arthralgia of the left hip, suspected labral tear, and enthesopathy of the left hip.  The private treating provider opined that the Veteran's left hip injury in service contributed to his current enthesopathy of the left hip.  

The absence of evidence of a current a left hip muscle strain (also claimed as left groin/ left leg injury) disability was the element of service connection upon which the prior denial was based.  The VA examination and private treatment records relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a left hip muscle strain (also claimed as left groin/ left leg injury) disability for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A.  Left Hip

At his October 2015 Board hearing, the Veteran testified that he injured his left hip while conducting a maneuver in service.  Specifically, he dropped a 200 pound projectile on his hip causing injury to his hip and thigh.  He testified that he went to sick call at the time.  He testified that he sought treatment for this condition two years after service because he started having problems with his hip.  Service treatment records also show an injury to the left hip in service in March 1978 when the Veteran was carrying a 340 pound object and tripped and fell.  The diagnosis at the time was muscle strain of the left thigh.

An October 2011 private treatment record by the Veteran's private treating physician, Dr. Shade diagnosed bilateral sprain of the hip/ thigh.  In a January 2013 disability benefits questionnaire Dr. Shade diagnosed arthralgia of the left hip.  In a March 2014 private treatment record, Dr. Shade diagnosed enthesopathy of the left hip and determined that the Veteran's injury in service contributed to his current diagnosis of enthesopathy of the left hip.

The April 2012 VA examiner diagnosed left hip myofascial syndrome and provided a negative nexus opinion.  However, given the Veteran's current diagnoses and the positive nexus opinion from his private treating physician, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for enthesopathy of the left hip is warranted. 

B.  Right Knee

At his October 2015 Board hearing, the Veteran testified that he injured his right knee during a softball game in service in Germany.  He testified that he had therapy done on his right knee and he was diagnosed with a partial meniscus tear.  Service treatment records confirm that the Veteran injured his right knee while playing baseball in service in May 1976.  Service treatment records also show another injury to the right knee in February 1978 when the Veteran was hit in the knee cap with a bottle. 

Post service treatment records, including a November 2009 MRI, the February 2012 VA examination, and private treatment records by Dr. Shade show a diagnosis of a right knee meniscal tear.  In a March 2014 private treatment record, Dr. Shade determined that the Veteran's injury in service contributed to his medical condition of derangement of posterior horn of medial meniscus and old disruption of the lateral collateral ligament of the right knee.

The Board acknowledges that the February 2012 VA examiner provided a negative nexus opinion.  However, given the Veteran's competent and credible report of his injury in service, his current diagnosis, and the positive opinion from his private treating provider, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee meniscal tear is warranted. 

C.  Left Wrist

At his October 2015 Board hearing, the Veteran testified that he injured his left wrist during service while conducting field maneuvers as an ammunition specialist.  He testified that he was given an ace bandage wrap and given light duty for a short period of time.  He testified that he sought treatment six to nine months after service and he has a current diagnosis of carpal tunnel in the left wrist.  Service treatment records show an injury left wrist in service in July 1976 when a door closed on his wrist. 

A private treatment record in August 2003 by Dr. Pedro Nosnik shows an on the job injury with carpal tunnel syndrome.

In an October 2011 letter and a January 2013 disability benefits questionnaire, Dr. Shade diagnosed tenosynovitis of the wrist and carpal tunnel syndrome.  In a March 2014 private treatment record, Dr. Shade determined that the Veteran's carpal tunnel syndrome and tenosynovitis are related to his injury in service.

The April 2012 VA examiner also diagnosed left wrist carpal tunnel syndrome and provided a negative nexus opinion.  However, given the Veteran's competent and credible statements, his current diagnoses, the positive nexus opinion by his private treating physician, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for carpal tunnel syndrome and tenosynovitis is warranted.

D.  Tinnitus

At the February 2012 VA examination, the Veteran reported the onset of tinnitus in 1976 following attachment to artillery battery.  The February 2012 VA examiner did not provide a nexus opinion.  In an October 2012 addendum opinion, the examiner provided a negative nexus opinion.

In a February 2013 disability benefits questionnaire, the Veteran's private treating physician's assistant, Pamela Matijevich diagnosed tinnitus.  At that time, the Veteran described a history of noise exposure while in the military in the 1970's.  The Veteran reported that he soon began to notice an occasional ringing noise that gradually worsened over the past 25 years.  The private treating physician's assistant determined the Veteran had noise induced tinnitus from his prior time in the military being exposed to loud noises with insufficient hearing protection.  Further, the Board finds that the Veteran is competent to report ringing in his ears during and since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was onset in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

New and material evidence having been submitted, the claim for service connection for a left hip muscle strain (also claimed as left groin/ left leg injury) is reopened.

Service connection for enthesopathy of the left hip is granted.

Service connection for a right knee meniscal tear is granted.

Service connection for left wrist carpal tunnel syndrome and tenosynovitis is granted.

Service connection for tinnitus is granted.



REMAND

The February 2012 VA examination did not show hearing loss for VA purposes.  At the October 2015 Board hearing, the Veteran testified that his hearing had gotten worse since his February 2012 VA examination.  Accordingly, the Board finds a remand is necessary to obtain a VA examination to determine whether the Veteran has a hearing loss disability and, if so, whether any current hearing loss is related to service.

In regard to the Veteran's claim for service connection for right and left feet conditions, at the October 2015 Board hearing, the Veteran testified that he was told he had flat feet at his entrance examination, but he did not remember having issues with his feet prior to his military service other than being told he had flat feet.  He further testified that during basic training he had issues with his feet while performing physical therapy and strenuous walking.  He testified that he bought insert on his own for his shoes during service, but these were not provided by the military.  He further testified that he had a fibroid tumor removed from his left foot, achilles surgery on his left heel, and has been prescribed orthotics for both feet.  

The service treatment records did not show a diagnosis, treatment or other findings of a right or left foot condition.  Post-service private treatment records showed diagnoses of bilateral contusions of the feet and bilateral fibromatosis, and a March 2009 x-ray revealed plantar calcaneal osteophytes of the bilateral feet.  In an October 2011 letter, the Dr. Shade, noted that the Veteran injured his bilateral feet while on active duty and that his current symptomatology was directly causally related to the injuries he sustained while on active duty.  However, Dr. Shade provided no rationale for his opinion.  A VA foot examination has not been conducted.  The Board finds that there is sufficient indication of a current disability that may be associated with the Veteran's active service to trigger the duty to provide a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a remand is warranted to obtain a medical opinion as to whether any current right and/ or left foot condition is related to service. 

Additionally, the Veteran testified that a podiatrist removed the fibroid tumor.  Podiatry treatment records are not contained in the claims file and should be obtained on remand.

In regard to the Veteran's claim for service connection for a right hip injury, the Veteran contends that he injured his right hip in service.  The most recent VA examination of the hips was in April 2012.  At that time, the examiner did not diagnose a right hip condition.  In a January 2013 disability benefits questionnaire, the Veteran's private treating physician, Dr. Ronnie Shade, diagnosed suspected labral tear of the right hip.  Additionally, at the October 2015 Board hearing, the Veteran testified that he received private treatment for his hips in 1980, but he did not have the records of treatment.  A remand is required to obtain the private treatment records from 1980 and a VA examination to determine whether the Veteran has a right hip condition which is related to service.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hearing loss, right foot, left foot, and right hip conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  This should specifically include the Veteran's private treatment records for his hips in 1980 and podiatry treatment records as noted at the Veteran's October 2015 Board hearing.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptoms of hearing loss, right foot, left foot, and right hip conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating with the file any pertinent, outstanding records, schedule the Veteran for appropriate VA examinations to address his claims for service connection for bilateral hearing loss, a right foot condition, a left foot condition and a right hip condition.  The claims folder should be made available and reviewed by the examiner.  The examiner should comment on all pertinent facts in the claims folder.  The examiners are requested to review the record and opine as to the following:

a. whether the Veteran has a hearing loss disability, and, if so, whether it is at least as likely as not that his hearing loss is related to or had its onset in service.  

b. whether it is at least as likely as not that any current right foot condition is related to or had its onset during service.

c. whether it is at least as likely as not that any current left foot condition is related to or had its onset during service.
d. whether it is at least as likely as not that any current right hip condition is related to or had its onset during service.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If any examiner cannot provide an opinion without resorting to speculation, that should be explained. 

4.  Then, the RO shall readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


